     Case 3:20-cv-01030-BAS-BLM Document 2 Filed 06/16/20 PageID.160 Page 1 of 4



 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
     ARMANDO PEREZ,                                Case No.: 20-cv-1030-BAS-BLM
11
                          Petitioner, ORDER DENYING WITHOUT
12                                    PREJUDICE REQUESTS FOR
         v.                           PROTECTIVE ORDER, TOLLING
13                                    AND TO STAY AND ABEY
     MARCUS POLLARD, Warden,          FEDERAL PROCESS
14
                                    Respondent. [ECF No. 1]
15

16         Petitioner, a state prisoner proceeding pro se, has submitted a document using the
17   initial page of this district’s § 2254 habeas corpus petition form entitled “Petition for Writ
18   of Habeas Corpus Protective Order Stay and Abey,” and further captioned in part as
19   “Protective Petition Request to Stay and Abey the Federal Habeas Judicial Process Until
20   State Remedies are Fully Exhausted.” (ECF No. 1 at 1–2.) Petitioner requests “For this
21   court to grant this protective order For the issue of equitable tolling” to allow Petitioner to
22   present his claims in a federal habeas petition for the Court’s consideration “once Petitioner
23   has exhausted his remedies in the lower state courts before raising them in the California
24   Supreme Court,” and notes that he intends to raise numerous claims appellate counsel
25   declined to raise in the prior state appellate proceedings. (Id. at 2–3.)
26         It does not appear that Petitioner has initiated habeas proceedings in this Court. The
27   document Petitioner filed uses the initial page of this district’s habeas corpus petition form
28   and is entitled “Petition for Writ of Habeas Corpus Protective Order Stay and Abey,” but

                                                  -1-
                                                                                            20cv1030
     Case 3:20-cv-01030-BAS-BLM Document 2 Filed 06/16/20 PageID.161 Page 2 of 4



 1   Petitioner has not included any subsequent pages of the petition form. Moreover, Petitioner
 2   repeatedly indicates that his request is for a protective order and stay and abeyance. (See
 3   e.g., ECF No. 1 at 1, 2, 13–14, 155.) In an accompanying declaration, Petitioner “requests
 4   this court to grant this petition for stay and abey order to protect the tolling time bar process
 5   from causing great harm to his due process clause rights.” (Id. at 14.) Petitioner has also
 6   attached several exhibits, including a declaration he indicates was filed in San Diego
 7   County Superior Court listing claims or grounds he previously attempted to raise in
 8   supplemental briefs (see id. at 15, 25–29), as well as prior motions and briefs on various
 9   pre-trial, trial and/or appellate issues, including what appears to be a copy of the
10   supplemental brief Petitioner attempted to file in the state appellate court (see e.g., id. at
11   92–142, 150–52). However, there is no indication that Petitioner is presently attempting
12   to raise those claims or issues in this Court, nor does Petitioner indicate whether he is in
13   the process of exhausting those claims or issues in state court. Petitioner also does not
14   indicate that he is presently attempting to raise any already exhausted claims in this Court.
15   Instead, Petitioner generally asserts that he “should not be procedurally time barred from
16   raising any claims and this Court should consider all of Petitioner’s claims for grounds for
17   relief in a Federal Habeas Corpus Petition Writ once Petitioner has exhausted his remedies
18   in the lower state court before raising them in the California Supreme Court.” (Id. at 3.)
19         Petitioner is a non-capital prisoner, as he indicates that he was sentenced to life
20   without parole. (See ECF No. 1 at 1, 3.) Accordingly, Petitioner can only initiate habeas
21   proceedings by filing a Petition in this Court. See Calderon v. U.S. Dist. Court for the N.
22   Dist. of Cal., 98 F.3d 1102, 1107 n.3 (9th Cir. 1996) (“Unlike non-capital prisoners who
23   initiate habeas proceedings by filing a petition for a writ of habeas corpus, capital prisoners
24   commence federal habeas proceedings by filing a request for appointment of counsel.”)
25   (citing McFarland v. Scott, 512 U.S. 849 (1994)). As such, because Petitioner has not
26   initiated habeas proceedings, the Court is without jurisdiction to consider whether tolling
27   or stay and abeyance is appropriate.
28

                                                   -2-
                                                                                              20cv1030
     Case 3:20-cv-01030-BAS-BLM Document 2 Filed 06/16/20 PageID.162 Page 3 of 4



 1         The one-year statute of limitations of 28 U.S.C. § 2241(d)(1)(A)–(D) provides that
 2   the limitation period runs from the latest of:
 3          (A) the date on which the judgment became final by the conclusion of direct
            review or the expiration of the time for seeking such review;
 4
           (B) the date on which the impediment to filing an application created by State
 5         action in violation of the Constitution or laws of the United States is removed,
           if the applicant was prevented from filing by such State action;
 6
           (C) the date on which the constitutional right asserted was initially recognized
 7         by the Supreme Court, if the right has been newly recognized by the Supreme
           Court and made retroactively applicable to cases on collateral review; or
 8
           (D) the date on which the factual predicate of the claim or claims presented
 9         could have been discovered through the exercise of due diligence.
10   28 U.S.C. § 2244(d)(1)(A)–(D).
11         The statute of limitations does not run while a properly filed state habeas corpus
12   petition is pending. 28 U.S.C. § 2244(d); see Evans v. Chavis, 546 U.S. 189, 193 (2006)
13   (“As long as the prisoner filed a petition for appellate review within a ‘reasonable time,’
14   he could count as ‘pending’ (and add to the 1–year time limit) the days between (1) the
15   time the lower state court reached an adverse decision, and (2) the day he filed a petition
16   in the higher state court.”) (citing Carey v. Saffold, 536 U.S. 214, 222–23 (2002)); but see
17   Artuz v. Bennett, 531 U.S. 4, 8 (2000) (holding that “an application is ‘properly filed’ when
18   its delivery and acceptance [by the appropriate court officer for placement into the record]
19   are in compliance with the applicable laws and rules governing filings”); Pace v.
20   DiGuglielmo, 544 U.S. 408, 417 (2005) (“Because the state court rejected petitioner’s
21   [post-conviction] petition as untimely, it was not ‘properly filed,’ and he is not entitled to
22   statutory tolling under § 2244(d)(2).”) However, absent some other basis for tolling, the
23   statute of limitations continues to run while a federal habeas petition is pending. See
24   Duncan v. Walker, 533 U.S. 167, 181–182 (2001).
25         Even to the extent the Court could liberally construe Petitioner’s filing as a habeas
26   petition, it would be subject to dismissal without prejudice and leave to amend prior to the
27   Court addressing the instant requests. First, Petitioner has failed to satisfy the filing fee
28   requirement, by either paying the $5.00 filing fee or moving to proceed in forma pauperis.

                                                  -3-
                                                                                           20cv1030
     Case 3:20-cv-01030-BAS-BLM Document 2 Filed 06/16/20 PageID.163 Page 4 of 4



 1   See Rule 3(a), 28 U.S.C. foll. § 2254. Second, a Petition for Writ of Habeas Corpus must
 2   be submitted in accordance with the Local Rules of the Southern District of California. See
 3   Rule 2(c), 28 U.S.C. foll. § 2254; see also Civ. LR HC.2(b). In order to comply with the
 4   Local Rules, the petition must be submitted upon a court-approved form and in accordance
 5   with the instructions approved by the Court. Again, while the document Petitioner filed
 6   uses the initial page of this district’s habeas corpus petition form, it does not include any
 7   subsequent pages of the form.
 8                                 CONCLUSION AND ORDER
 9         For the reasons discussed above, Petitioner’s requests for a protective order, tolling,
10   and to stay and abey the federal process until state remedies are exhausted are DENIED
11   WITHOUT PREJUDICE. If Petitioner intends to initiate a federal habeas corpus action,
12   he must do so by filing amended petition in this Court on or before August 17, 2020. Once
13   Petitioner has initiated a federal habeas corpus proceeding, he may choose to re-raise his
14   requests. If Petitioner fails to file an amended petition within this time frame, and thereafter
15   wishes to initiate a habeas corpus action, he must do so by filing a new case. The Clerk of
16   Court is directed to send Petitioner a blank Southern District of California amended §2254
17   habeas petition form and in forma pauperis application along with a copy of this Order.
18         IT IS SO ORDERED.
19

20   DATED: June 15, 2020
21

22

23

24

25

26

27

28

                                                   -4-
                                                                                             20cv1030
